39 B.R. 1018 (1984)
In the Matter of Roscoe PICKETT, Debtor.
No. 83-05212A.
United States Bankruptcy Court, N.D. Georgia, Atlanta Division.
June 12, 1984.
Finestone & Cardon, Atlanta, Ga., for petitioning creditors.


*1019 ORDER
WILLIAM L. NORTON, Jr., Bankruptcy Judge.
Before this court is a motion for a mutual dismissal upon stipulation by petitioning creditor and debtor where petitioning creditor Cameron-Brown Company had brought an involuntary Chapter 7 petition against debtor Roscoe Pickett. No order for relief was ever entered. Title 11 U.S.C. § 303 of the Bankruptcy Code authorizes a creditor to file an involuntary petition under certain circumstances. The statutory section also authorizes a dismissal of the case by the court once the order for relief has been entered only upon notice to all creditors and a hearing. The statute is silent, however, regarding dismissal in those instances where no order for relief has been entered. There is no provision for the Bankruptcy Court's Clerk's Office by administrative action to permit the dismissal of the petition without court approval. Where the setting is as potentially adversarial as that of an involuntary bankruptcy petition, the better practice would appear to require judicial review of such stipulated dismissal and an order. In the instant circumstances the mutual dismissal agreed to by the petitioning creditor and the involuntary putative debtor does not appear to offend any rights of the parties before the court or those of other potential parties. No notice of this petition has been issued to other creditors; no stay has been issued. Whatever agreement may have persuaded the dismissal does not offend any rights of other creditors to file a similar petition and acquire the creditor rights of Title 11 U.S.C.
The mutual dismissal is hereby granted.